                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-22491-CIV-O’SULLIVAN
                                     [CONSENT]

EPHRAIM CASADO,
    Plaintiff,
v.

MIAMI-DADE COUNTY, FLORIDA;
WILLIAM BASKINS and
OLIVER MAYORGA,
     Defendants.
                                        /

                                            ORDER

        THIS MATTER is before the Court on the parties’ Stipulation for Dismissal with

Prejudice (DE# 87, 1/8/18). The stipulation was filed pursuant to Rule 41 of the Federal

Rules of Civil Procedure. The entry of a Rule 41(a)(1)(A)(ii) stipulation is sel- executing

and divests the district court of jurisdiction. See Anago Franchising, Inc. v. Shaz, LLC,

677 F.3d 1272 (11th Cir. 2012). Accordingly, it is

        ORDERED AND ADJUDGED that all pending motions are DENIED as moot and

the trial and all other hearings dates and deadlines are CANCELLED.

        THE CLERK IS DIRECTED TO MARK THIS CASE CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of January,

2019.




                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
